DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compression mechanism for controllably compressing at least one of the first foam electrode and the second foam electrode” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The term “compression mechanism” is/are being interpreted to cover a single item or opposing items that work alone or in unison, such as rollers, pistons, presses or the like, the structures described in Fig. 5; and paragraphs 0058, 0060, and 0061 of the specification as performing the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

	Examiner's Amendments 
 
The following examiner’s amendments to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for these examiner’s amendments was given in a telephone interview with Mr. Matthew E. Martin on 08/03/2022.

Amendments to the Claims
 
Please amend the claims as follows: 

Claim	25
25. The apparatus of claim 21 wherein the compression mechanism comprises a first piston associated with the first plurality of second plurality of 

Claim	26
26. The apparatus of claim 21, further comprising a conductive carbon integrated into at least one of the first plurality of second plurality of 

Claim	27
27. The apparatus of claim 26 wherein the conductive carbon forms a conductive network with binders and the first plurality of 

Claim	28
28. The apparatus of claim 21 wherein the separator is configured for the flow of liquid from the water feed inlet to the water feed outlet, the separator in fluid communication with the first plurality of second plurality of first plurality of second plurality of foam electrodes being electrically isolated from each other.

Allowable Subject Matter 

Claims 11 and 13-30 are allowed.

Reasons for Allowable Subject Matter
The prior art of record does not teach or render obvious the invention of claim 11 as a whole, including the limitation of a compressible container disposed about the first foam electrode and the second foam electrode.

The prior art of record does not teach or render obvious the invention of claim 21 as a whole, including the limitations that the first foam electrode comprises a first plurality of foam electrodes, and that the second foam electrode comprises a second plurality of foam electrodes.

The prior art of record does not teach or render obvious the invention of claim 29 as a whole, including the limitation that a compression device is selected from (a) a first roller and a second roller opposed to the first roller, and (b) a first piston associated with the first foam electrode and a second piston associated with the second foam electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALIL JAIN/Examiner, Art Unit 1795